IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

FETCH INTERACTIVE TELEVISION           )
LLC and CHARLES SIEMONSMA,             )
                                       )
                 Plaintiffs,           )
                                       )
      v.                               ) C.A. No. 2017-0637-SG
                                       )
TOUCHSTREAM TECHNOLOGIES               )
INC., d/b/a/ SHODOGG and HERBERT       )
MITSCHELE,                             )
                                       )
                 Defendants.           )

                       MEMORANDUM OPINION

                    Date Submitted: September 28, 2018
                      Date Decided: January 2, 2019

Adam W. Poff, Tammy L. Mercer, and Paul J. Loughman, of YOUNG CONWAY
STARGATT & TAYLOR, LLP, Wilmington, Delaware; OF COUNSEL: Steve
Morgans, of MYERS BILLION LLP, Sioux Falls, South Dakota, Attorneys for the
Plaintiffs.

Herbert W. Mondros, of MARGOLIS EDELSTEIN, Wilmington, Delaware,
Attorneys for the Defendants.




GLASSCOCK, Vice Chancellor
      This matter involves a falling out of former colleagues who were attempting

to develop and monetize technology to allow streaming of content from one

electronic device to another.        Creating such technology, finding practical

applications for it, and convincing others to use and pay for it requires intelligence,

creativity, and an entrepreneurial spirit.    It does not, necessarily, imply great

emotional maturity, however. The dispute in this matter, involving disagreements

over the meaning of cryptic contracts and amorphous investment opportunities, led

the principals to act in ways that application of good will could have easily cured.

Instead, this litigation resulted.   The Plaintiffs, Charles Siemonsma, and his

company, FetchIT, complain that the Defendants, Herbert Mitschele and his

company, Shodogg, canceled a license agreement between Shodogg and FetchIT

pretextually. The Plaintiffs seek injunctive relief enforcing their rights under the

license agreement. The Defendants have counterclaimed, seeking a declaration that

their termination of the agreement was contractually permitted.           The license

agreement itself is poorly drafted and confusing.

      Briefly, the parties had agreed to an amendment to the license agreement that,

per the Plaintiffs, expanded FetchIT’s rights to sublicense intellectual property

belonging to Shodogg. The amendment did not remove provisions under which

FetchIT had a duty, should it learn of the improper use of Shodogg’s IP by third

parties, to report that use to Shodogg, and to refrain itself from taking any action
with respect to the improper use. The provision appears to have been intended

principally to prevent FetchIT from bringing its own enforcement actions against

third parties for use of IP to which FetchIT had acquired rights under the license

agreement. However, the language to which the parties agreed was broader, and

bound FetchIT to refrain from any action with respect to IP infringement of which

it was aware, other than reporting that infringement to Shodogg.

      In 2017, despite attempts to monetize its product, Shodogg was in financial

difficulties. FetchIT, pursuant to the license agreement, was also attempting to

develop and monetize Shodogg’s IP, primarily in the hospitality market. Due to

Shodogg’s financial troubles, FetchIT agreed to begin paying part of the salaries of

Shodogg engineers who worked in part to perfect hospitality applications, and who

had previously been paid solely by Shodogg.          Meanwhile, Shodogg needed

recapitalization, and Siemonsma wanted to invest.         Mitschele agreed to let

Siemonsma invest, at least to the extent the recapitalization was undersubscribed by

existing investors.

      As laid out in painful detail below, Siemonsma learned that a third party,

Vizbee, was, according to Shodogg, infringing its IP. Shodogg was attempting to

enter an agreement with Turner Broadcasting to use Shodogg’s services. Vizbee

was competing to provide the same services to Turner. Siemonsma knew, at a

minimum, that Shodogg’s lawyer had sent a “cease and desist” letter to Vizbee


                                         2
regarding Shodogg’s IP. Meanwhile, Mitschele had become aware that Siemonsma

understood an amendment to the license agreement to give FetchIT broad rights to

license the Shodogg IP. Mitschele did not believe this had been the parties’ intent

in entering the amendment to the agreement. He proposed an additional amendment

to cure this dispute, which Siemonsma refused to consider. Ultimately, Siemonsma

was denied the ability to invest in the Shodogg recapitalization, in a way Siemonsma

believed violated Mitschele’s promise to him. FetchIT’s lawyer, on Siemonsma’s

behalf, notified Shodogg that Siemonsma demanded a right to invest, to which

Shodogg failed to reply.

      In the midst of this deteriorating business environment and personal

relationship, Siemonsma sent an e-mail to Vizbee, addressed “to whom it may

concern.” It proposed that Vizbee could resolve its dispute with Shodogg over use

of the Shodogg technology, by the simple expedient of licensing the same

technology from FetchIT. As it turned out, Vizbee ignored this over-the-electronic-

transom communication. It never responded to Siemonsma.

      Nonetheless, when word of the e-mail reached Shodogg, it was

understandably concerned that its leverage with Vizbee, with which it was still in

negotiations, was undercut. Shodogg’s lawyer began communication with FetchIT’s

counsel, insisting that Siemonsma’s e-mail had breached the license agreement.

Shodogg demanded that FetchIT promise to desist and turn over all communication


                                         3
between Siemonsma/FetchIT and Vizbee. The resulting back-and-forth is laid out

below. Each side trumpeted its own concerns—on the Plaintiffs’ side, the aborted

Shodogg investment opportunity, on the Defendants’, the interference in the

Shodogg/Vizbee IP dispute. Ultimately, Shodogg terminated the license agreement,

and withheld FetchIT’s access to Shodogg’s technology; this dolorous litigation is

the result.

       The questions before me are straightforward. Did the Siemonsma/FetchIT e-

mail to Vizbee violate the “no action” provision of the license agreement? If so, did

Shodogg comply with the determination of materiality, notice, and opportunity to

cure provisions, such that it had a contractual right to terminate the agreement absent

cure? Finally, did FetchIT fail to cure? What follows is my post-trial decision on

these issues. Because I answer all three questions in the affirmative, the Defendants

are entitled to relief on their counterclaim, and the relief sought by Plaintiffs must

be denied. My reasoning follows.

                                I. BACKGROUND

       Trial took place over two days, during which three witnesses gave live

testimony. The parties submitted 112 exhibits and lodged five depositions, two of

which were for witnesses not present at trial. The following facts are undisputed or

were proven by a preponderance of the evidence.

       A. Shodogg and FetchIT Enter Into a License Agreement



                                          4
              1. Background to the Shodogg-FetchIT Relationship

       Defendant1 Touchstream Technologies Inc. d/b/a Shodogg (“Shodogg”) is a

Delaware corporation founded in 2011.2 Defendant3 Herbert Mitschele co-founded

Shodogg and serves as its Chief Executive Officer.4 Shodogg was formed to develop

software that enables users to deliver content from one device to another; primarily

content from cellphones to television screens.5 Shodogg focused the application of

its software on the consumer market, 6 although it also pursued applications in the

enterprise market.7 Shodogg had filed for patents for its technology and had used

the law firm Fish & Richardson to do so. 8

       In January 2012, Mitschele met Plaintiff9 Charles Siemonsma at the 2012

Consumer Electronics Show (“CES”). 10 Siemonsma worked for a company called

Quadriga at the time and had a background in the hospitality industry. 11 Quadriga

subsequently entered into an agreement with Shodogg in December 2012.12



1
  And Counterclaim Plaintiff.
2
  Joint Pretrial Order (“JPTO”) ¶¶ 3, 4.
3
  And Counterclaim Plaintiff.
4
  JPTO ¶ 5.
5
  JPTO ¶ 4; Trial Tr. 278:5–278:10 (Mitschele).
6
  The consumer market was consumers viewing media, primarily video, in their homes. Trial Tr.
283:17–22, 295:6–7, 295:11–296:15 (Mitschele).
7
   The enterprise market involves viewing media, not just video but also documents and
presentations, in a business setting. Id. at 294:11–295:10 (Mitschele).
8
  Id. at 304:3–6 (Mitschele).
9
  And Counterclaim Defendant.
10
   Trial Tr. 7:17–8:7 (Siemonsma); id. at 283:12–284:3 (Mitschele).
11
   Id. at 6:22–8:3 (Siemonsma); id. at 285:12–13, 288:19–22 (Mitschele).
12
   Id. at 7:21–8:16 (Siemonsma); id. at 282:11–12, 321:19–21 (Mitschele).

                                             5
Siemonsma left Quadriga and joined Shodogg in June/July 2013, where he focused

on developing Shodogg’s opportunities in the hospitality industry. 13 However,

Shodogg was unable to close any deals in that market.14 Without such deals,

Shodogg was unable to pay Siemonsma. 15 Furthermore, having tried and failed to

expand into the hospitality industry, Shodogg decided to move on and concentrate

its efforts on its existing business. 16 As a result, Siemonsma left Shodogg at the end

of 2013.17 Before leaving, Siemonsma informally asked for the ability to continue

developing applications for Shodogg’s technology in the hospitality industry.18

Mitschele agreed, because he viewed it as a beneficial opportunity for Shodogg to

capitalize on a niche market while Shodogg itself focused on other industries and

applications.19

       In October 2014, Siemonsma founded Plaintiff20 Fetch Interactive Television

LLC (“FetchIT”),21 a South Dakota company. 22                Siemonsma then approached

Mitschele towards the end of 2014 and early 2015 to solidify their existing informal




13
   Id. at 8:22–9:10 (Siemonsma); id. at 285:3–287:19 (Mitschele).
14
   Id. at 287:20–288:8 (Mitschele).
15
   Id. at 9:11–13 (Siemonsma); id. at 287:4–21 (Mitschele).
16
   Id. at 287:24–288:8 (Mitschele).
17
   Id. at 9:14–9:16 (Siemonsma); id. at 288:9–14 (Mitschele).
18
   Id. at 289:7–17 (Mitschele).
19
   Id. at 289:7–290:15 (Mitschele).
20
   And Counterclaim Defendant.
21
   Trial Tr. 10:2–5 (Siemonsma).
22
   JPTO ¶ 1.

                                               6
agreement.23 As a result, on May 14, 2015, FetchIT and Shodogg entered into a

license agreement.24

              2. The License Agreement

       According to Section 2.1(a) of FetchIT and Shodogg’s May 14, 2015 license

agreement (the “License Agreement”):

       Subject to the terms and conditions of this Agreement, Shodogg hereby
       grants to FetchIT, and FetchIT hereby accepts from Shodogg, an
       exclusive (as described), non-transferable, sublicenseable (as
       described), assignable (per Section 15.6) license to use, reproduce and
       distribute the Software and the Technology in the Territory, solely (i)
       within the Hospitality Market and (ii) pursuant to the Purpose.
       Notwithstanding the foregoing, the grant of exclusivity shall exclude
       Shodogg’s direct relationship with Quadriga and its Affiliates and
       successors . . . . 25

In Section 2.1(b) of the License Agreement, Shodogg also granted FetchIT a non-

exclusive, non-transferable, sublicenseable, assignable license to the Software and

the Technology for use in, and application to, the Consumer Market.26                       The

“Territory” was “worldwide, excluding the Asian markets.”27 The “Consumer

Market” was the “direct-to-consumer market for viewing and/or listening to audio,




23
   Trial Tr. 10:4–7 (Siemonsma); id. at 289:20–290:1 (Mitschele).
24
   JX 1; JPTO ¶ 6; Trial Tr. 10:2–16 (Siemonsma); Trial Tr. 290:12–24 (Mitschele).
25
   JX 1 § 2.1(a).
26
   Id. § 2.1(b). “Subject to the terms and conditions of this agreement, Shodogg hereby grants to
FetchIT, and FetchIT hereby accepts from Shodogg, a non-exclusive, non-transferable,
sublicenseable (as described), assignable (per Section 15.6) license to the Software and the
Technology for use in, and application to, the Consumer Market.” Id.
27
   Id. § 1.11.

                                               7
video and imagery content directed at consumer consumption.” 28 The “Hospitality

Market,” on the other hand, was defined to “encompass[] audio, video and imagery

content delivered to consumers at hotels, hotel conference spaces, resorts, lodging,

theme parks and cruise lines.” 29

        FetchIT’s exclusive license, besides being limited to the Hospitality Market,

was also “pursuant to the Purpose;”30 the “Purpose” was defined as:

        [T]he development of applications and extensions to the Software . . .
        to provides (sic) cloud-based streaming content distribution for either
        the Hospitality Market and/or the Consumer Market, subject to the
        terms set forth herein . . . . For clarity, solely within the Consumer
        Market any products and services developed as part of the Purpose must
        be b2c and owned, controlled and operated by FetchIT. Therefore, in
        the Consumer Market, to the extent that FetchIT wishes to offer any
        products and services provided on a “white label” or b2b basis
        (“Business Sub-Licensees”), it may only do so with prior written
        approval from Shodogg in each instance . . . . In the Hospitality Market,
        FetchIT may contract with Business Sub-Licensees at its discretion
        provided that it must notify Shodogg in each instance . . . . 31

        In return for the right to license Shodogg’s software, FetchIT agreed to pay a

license fee of “seven percent (‘7.00%’) of actually received gross revenues . . . from

FetchIT’s (or its permitted sublicensee’s) sales, sublicense, use, and any other

exploitation of the Software and the Technology.” 32 The License Agreement defined

“Software” as “the Shodogg application and other Shodogg owned or developed


28
   Id. § 1.2.
29
   Id. § 1.4.
30
   Id. § 2.1(a).
31
   Id. § 1.7.
32
   Id. § 3.1.

                                           8
software for operation of, utilized in connection with, the Technology made

available to FetchIT hereunder . . . .” 33 “Technology” was then defined as “any and

all proprietary technology, trade secrets, know-how, or other intellectual property of

Shodogg, including, without limitation, patents, procedures, platform, . . . whether

presently existing or hereinafter developed and acquired. 34

       The License Agreement also included provisions relating to infringement of

Shodogg’s Technology rights.35 Under Section 10 of the License Agreement:

       Shodogg shall have the sole right to determine whether or not any
       action shall be taken against any such infringement, and FetchIT shall
       not institute any suit or take any action on account of any such
       infringement without first obtaining the written consent of Shodogg.
       FetchIT shall provide Shodogg with all possible assistance in any
       prosecution of such infringement which Shodogg may decide to
       institute, including without limitation, the execution of necessary
       documents, filings or instruments, the supplying of necessary
       information and testifying in connection with any proceedings. 36

FetchIT also agreed that the License Agreement gives FetchIT no “right, title or

interest in Shodogg’s Technology, except for the express license for the Territory

issued hereunder.”37 Furthermore, “[a]ll rights with respect to the Technology not




33
   Id. § 1.8. Software was further defined in Schedule A of the License Agreement. Id. at Schedule
A.
34
   Id. § 1.10.
35
   Id. § 10.
36
   Id. § 10.1.
37
   Id.

                                                9
specifically licensed to FetchIT in this Agreement shall be and hereby are reserved

by Shodogg.”38

       According to Section 11.2 of the License Agreement, in the event of a material

breach of the License Agreement by one party, the non-breaching party is “entitled

to give notice of default and a demand that such breach be corrected within sixty

(60) days following the date of such notice;” if the breach is not corrected within

that time period, the other party has the “unconditional right to terminate [the

License Agreement].” 39 However, the License Agreement provided a different

procedure and time period for “a breach of FetchIT’s obligations relative to the use

of the Technology.” 40 In that case, if:

       Shodogg gives notice of any default relating to a breach of FetchIT’s
       obligations relative to the use of the Technology that in the opinion of
       Shodogg’s counsel create (sic) a bona-fide, materially significant threat
       to Shodogg’s rights to the Technology or otherwise to Shodogg’s
       business, [FetchIT] shall cure such default within fifteen (30) days or
       immediately if deemed to be incurable.41

If a breach was not cured, either party could (but was not obligated to) terminate the

License Agreement. 42


38
   Id.
39
   Id. § 11.2.
40
   Id.
41
   Id. The time period for cure in the License Agreement as written is “fifteen (30) days or
immediately.” The conflict between the written and numerical forms is not a typographical error
of this Court but rather a typographical error in the Agreement. I also note that, in agreeing to
immediately cure the incurable, FetchIT and Shodogg show up the more modest claim on the
Seabees Memorial: “The difficult we do at once, the impossible takes a bit longer.”
42
   JX 1 § 11.3.

                                               10
          Shodogg also had the right to terminate the License Agreement if certain Key

Performance Indicators (“KPIs”)—related to the financing of FetchIT, FetchIT

product development, and FetchIT payment of license fees—were not met. 43 As a

final note, under the License Agreement if Shodogg entered bankruptcy or wound

down, it agreed to provide FetchIT with its source code, in order to allow FetchIT to

continue to operate. 44

          To summarize, the License Agreement gave FetchIT an exclusive and

sublicenseable license to use Shodogg’s Software and Technology in the Hospitality

Market. FetchIT was also granted a non-exclusive and sublicenseable license to use

Shodogg’s Software and Technology in the Consumer Market. However, FetchIT’s

license in the Consumer Market was further limited; in that market FetchIT could

develop b2c (business to consumer) products owned by FetchIT but could not use

its license to offer white label or b2b (business to business) products without prior

Shodogg written approval. By contrast, FetchIT could offer business sub-licenses

in the Hospitality Market at its discretion.

          B. Shodogg Meets Vizbee and Shodogg has IP Woes

                  1. Shodogg and Vizbee Compete for Business at Turner




43
     Id., at Schedule C.
44
     Id. § 11.5.

                                           11
       Toward the end of 2015 Shodogg pursued a business opportunity at Turner

Broadcasting Inc. (“Turner”); Shodogg sought to be the platform inside of Turner’s

application that allowed consumers to move content from Turner’s application to

their televisions.45 In early 2016, Shodogg signed a non-binding letter of intent to

participate in a program that allowed Turner to perform due diligence on Shodogg.46

Shodogg then learned the Turner was also considering another company for the same

project, Vizbee.47      Mitschele shared with Siemonsma the facts of Shodogg’s

prospect in Turner and competition with Vizbee. 48

       Around August 2016, Shodogg learned that Vizbee had been awarded the

contract with Turner.49       Shodogg suspected that Vizbee maybe infringing on

Shodogg’s patents; Shodogg’s patent counsel at the time, Fish & Richardson,

concluded, based on publicly available information, that Shodogg had a viable patent

infringement case against Vizbee. 50 At this time, Shodogg learned that Fish &

Richardson, despite having done a conflicts check, also represented Vizbee in

relation to Vizbee’s patent portfolio. 51




45
   Trial Tr. 296:6–296:17 (Mitschele).
46
   JX 2; Trial Tr. 296:18–297:16 (Mitschele).
47
   Trial Tr. 298:18–299:8 (Mitschele).
48
   Id. at 27:21–28:7 (Siemonsma); id. at 298:6–299:19 (Mitschele).
49
   Id. at 300:11–15 (Mitschele).
50
   Id. at 299:23–300:10 (Mitschele).
51
   Id. at 303:7–23, 304:7–18 (Mitschele).

                                              12
       Shodogg considered using a patent infringement lawsuit to disrupt Vizbee’s

relationship with Turner.52       At the same time, Shodogg learned of a second

opportunity at Turner; the data collection component of Turner’s application.53

Shodogg decided to pursue this second opportunity at Turner in lieu of litigation

against Vizbee. 54 Vizbee was also vying to provide this second component for

Turner. 55

              2. Shodogg and Vizbee Meet

       Shodogg had personal connections to Turner.              According to Mitschele,

“several people in Turner were also investors in [Shodogg].” 56 This included

Michael Strober, an executive at Turner, who was not only an investor in Shodogg,

but also a co-founder, and was related to another Shodogg co-founder who had

invented Shodogg’s technology. 57 Strober was Shodogg’s main contact at Turner;

he was in a sense Shodogg’s sponsor.58 Vizbee had its own partisan at Turner, Jesse

Redniss.59 Strober and Redniss arranged for Mitschele and Vizbee’s CEO, Darren

Feher, to meet on January 4, 2017 at the 2017 CES.60



52
   Id. at 301:10–20 (Mitschele).
53
   Id. at 301:21–302:9 (Mitschele).
54
   Id. at 302:16–303:6 (Mitschele).
55
   JX 104, at 27:3–6 (Feher).
56
   Trial Tr. 396:5–7 (Mitschele).
57
   JX 112; Trial Tr. 277:20–278:10, 395:14–396:9 (Mitschele).
58
   Trial Tr. 396:7, 399:21–24 (Mistchele).
59
   Id. at 399:21–24 (Mitschele).
60
   JX 5.

                                             13
       The purported purpose of the meeting between Mitschele and Feher was to

introduce Vizbee and Shodogg to each other, and to see if they could work together

to the benefit of Turner.61 During the meeting, Mitschele and Feher did not discuss

Shodogg’s belief that Vizbee was infringing on Shodogg’s patents. 62 However,

Mitschele believed that this IP infringement was the “elephant in the room” at the

meeting.63 By contrast, Feher testified that he attended the meeting as a courtesy to

his client, Turner, and prior to the meeting he was aware through Turner only that a

company called Shodogg existed and claimed to be able to perform a similar function

as Vizbee. 64 As a result, Feher had no real idea what Shodogg did prior to meeting

Mitschele, but left the meeting with the understanding that Shodogg sought to

compete with Vizbee over the data collection component of the Turner application.65

However, Feher did not view Shodogg as a real competitor and did not believe

Shodogg had a “viable product.” 66

              3. Shodogg Sends a “Cease and Desist” Letter to Vizbee




61
   JX 104, at 21:3–15, 27:16–28:11, 37:8–13 (Feher); Trial Tr. 305:6–14 (Mitschele).
62
   JX 106, at 40:11–14 (Feher); Trial Tr. 306:13–16, 309:24–310:8 (Mitschele).
63
   Trial Tr. 306:13–16, 309:24–310:8 (Mitschele).
64
   JX 104, at 19:13–21:17 (Feher); JX 105, at 170:22–172:7 (Feher).
65
   JX 104, at 26:11–28:22 (Feher).
66
   JX 104, at 28:11–29:5 (Feher); JX 105, at 171:25–174:12 (Feher).

                                              14
       After the January meeting, Shodogg reached out to Vizbee to continue

discussions on a potential collaboration but received no response. 67 By April 2017,

it became clear to Shodogg that it would not be able to win any business within the

Turner application.68      Surprisingly, in light of its conflict of interest, Fish &

Richardson agreed to represent Shodogg in an infringement action against Vizbee.69

       Mitschele had shared with Siemonsma and FetchIT that Shodogg believed

Vizbee was infringing on Shodogg’s patents, that Shodogg was considering taking

action, and that Fish & Richardson had a conflict problem. 70 In early April,

Siemonsma, based on discussions with his own counsel, told Mitschele that Shodogg

should sue Fish & Richardson and also find new patent counsel. 71 Around this time,

Siemonsma also met a patent attorney from the law firm Orrick, Herrington &

Stutcliffe (“Orrick”), and set up a conference call between the attorney, Siemonsma

and Mitschele to discuss the potential of Orrick representing Shodogg in separate

patent litigation, against Google. 72 During this call, Mitschele mentioned to Orrick

that Shodogg also believed Vizbee was infringing Shodogg’s patents, however,




67
   JX 13; Trial Tr. 307:15–309:12 (Mitschele). Feher does not believe he received any such
communications from Shodogg, but he also did not attempt to reach out to Shodogg. JX 105, at
182:3–16 (Feher).
68
   JX 16; Trial Tr. 310:10–19, 313:23–314:12 (Mitschele).
69
   Trial Tr. 311:10–16 (Mitschele).
70
   Id. at 74:21–75:19 (Siemonsma); id. at 303:7–304:2, 312:4–8 (Mitschele).
71
   JX 15; Trial Tr. 77:18–80:16 (Siemonsma); Trial Tr. 312:4–313:13 (Mitschele).
72
   Trial Tr. 29:4–32:2 (Siemonsma).

                                             15
Orrick was not interested in representing Shodogg in regard to Vizbee. 73 Shodogg

decided to continue with Fish & Richardson as patent counsel.74

       On April 21, 2017, Fish & Richardson sent Vizbee a “cease and desist” letter

on behalf of Shodogg. 75 In the letter, Fish & Richardson alleged that Vizbee was

infringing on multiple patents owned by Shodogg, which it listed, and requested that

Vizbee cease such infringement. 76 Siemonsma knew, through discussions with

Mitschele, that Fish & Richardson had sent a letter to Vizbee and that Shodogg was

alleging that Vizbee was infringing on Shodogg’s IP. 77 Siemonsma did not see the

letter and was not aware of the basis for the infringement allegations.78

              4. Vizbee Responds and Shodogg Finds New IP Counsel

       On April 24, 2017, Vizbee’s counsel, Goodwin Proctor (“Goodwin”),

responded to Fish & Richardson’s April 21 letter.79 Goodwin wrote that “Vizbee

was greatly disturbed to receive a letter from its own patent counsel accusing Vizbee

of infringing [Shodogg] patents.”80 Goodwin demanded that Fish & Richardson

immediately cease representation adverse to Vizbee. 81 Goodwin did not address the



73
   Id. at 32:3–16 (Siemonsma).
74
   Id. at 313:6–10 (Mitschele).
75
   JX 21; Trial Tr. 311:21–312:3 (Mitschele).
76
   JX 21.
77
   Trial Tr. 33:16–34:1 (Siemonsma)
78
   Id. at 34:2–7 (Siemonasma)
79
   JX 23.
80
   Id. (emphasis in original)
81
   Id.

                                                16
allegations of IP infringement. 82 After Vizbee’s response letter, Shodogg found new

patent counsel, Paul Keller of Norton Rose Fulbright. 83

       C. Shodogg and FetchIT Add an Addendum to Their License Agreement

              1. Shodogg Runs Into Financial Problems, and FetchIT and Shodogg
              Talk

       After signing the License Agreement, FetchIT set out to develop a proof of

concept product which used the Shodogg platform. 84 To complete their proof of

concept they required additional features and components to be developed for the

platform. 85 Prior to 2017, Shodogg employed several programmers and project

managers, and some of these employees worked to develop the features and

components that FetchIT needed, and did so free of charge to FetchIT. 86 However

by April 2017, Shodogg was experiencing financial difficulties and could no longer

pay all of its employees; as a result, Shodogg let go several employees, including

ones that had been working on platform features and components for FetchIT.87 On

April 3, 2017 Mitschele e-mailed Siemonsma to tell him that two employees who

had been working with FetchIT were no longer with the company. 88 Mitschele wrote




82
   Id.
83
   Trial Tr. 396:22–397:16 (Mitschele).
84
   Id. at 13:23–16:11 (Siemonsma).
85
   Id. at 16:12–18:3 (Siemonsma).
86
   JX 25; Trial Tr. 18:2–19:14 (Siemonsma); Trial Tr. 315:3–6, 379:22–382:8 (Mitschele).
87
   JX 14; JX 25; Trial Tr. 300:16–301:2, 314:23–16, 381:13–19 (Mitschele).
88
   JX 25.

                                              17
in his e-mail: “No resources left. Sorry man.” 89 Around this time, given Shodogg’s

parlous financial straits, Shodogg’s Board of Directors suggested a recapitalization

of Shodogg. 90

        After Mitschele’s April 3, 2017 e-mail, Siemonsma and Mitschele had

multiple discussions about Shodogg’s recapitalization and FetchIT’s relationship

with Shodogg. Siemonsma wanted Shodogg’s engineers to continue working on

features and components for FetchIT, and Siemonsma was willing to pay for their

time.    He agreed to make five monthly payments of ten thousand dollars to

Shodogg.91 Siemonsma also wanted to participate in Shodogg’s recapitalization.92

Mitschele agreed to allow Siemonsma to participate if the recapitalization was

undersubscribed after first being opened to existing investors. 93 As a result of these

discussions, FetchIT and Shodogg entered into an Addendum to the License

Agreement (the “Addendum”) on April 20, 2017.94                       Siemonsma’s potential

participation in the recapitalization was not reflected in the Addendum and was

understood to be a separate but related agreement. 95

               2. The Addendum


89
   Id.
90
   Trial Tr. 314:17–18 (Mitschele). See also JX 27 (Mitshcele writing on May 17 that “[y]esterday,
we literally had about $1,000 in hand”).
91
   Trial Tr. 23:1–25:19 (Siemonsma); id. at 325:18–326:7 (Mitschele).
92
   Id. at 23:15–18, 24:2–7, 34:6–10 (Siemonsma); id. at 316:14–319:19 (Mitschele).
93
   Id. at 39:1–13, 89:6–14 (Siemonsma); id. at 317:16–319:19 (Mitschele).
94
   JX 20; Trial Tr. 25:23–26:17 (Siemonsma); Trial Tr. 320:16–322:4 (Mitschele).
95
   JX 17; JX 18; Trial Tr. 38:7–10 (Siemonsma); Trial Tr. 322:5–17 (Mitschele).

                                               18
       The original License Agreement provided that:

       Subject to the terms and conditions of this Agreement, Shodogg hereby
       grants to FetchIT, and FetchIT hereby accepts from Shodogg, an
       exclusive (as described), non-transferable, sublicenseable (as
       described), assignable (per Section 15.6) license to use, reproduce and
       distribute the Software and the Technology in the Territory, solely (i)
       within the Hospitality Market and (ii) pursuant to the Purpose.
       Notwithstanding the foregoing, the grant of exclusivity shall exclude
       Shodogg’s direct relationship with Quadriga and its Affiliates and
       successors . . . . 96

According to the Addendum, “the exclusivity granted to FetchIT pursuant [to the

section quoted above] is hereby extended to include the Travel market in addition to

the Hospitality Market.”97 Furthermore, according to the Addendum the following

was to be deleted from the section of the License Agreement quoted above: “and (ii)

pursuant to the Purpose. Notwithstanding the foregoing, the grant of exclusivity

shall exclude Shodogg’s direct relationship with Quadriga and its Affiliates and

successors.” 98 The deletion of the “pursuant to the Purpose” limitation removed

barriers to FetchIT’s exclusive pursuit of the Travel market; the parties dispute their

further intent as to its removal.

       The Addendum noted that “FetchIT agrees to pay Shodogg for access to two

backend developers for five months, commencing on May 1, 2017 for a total cost of




96
   JX 1 § 2.1(a).
97
   JX 20.
98
   Id.

                                          19
$10,000 per month.” 99        FetchIT had never met any of the Key Performance

Indicators or KPIs in the original License Agreement. 100 The Addendum provided

new KPIs which superseded the KPIs in the License Agreement.101

              3. FetchIT Rejects a Second Addendum and Shodogg’s
              Recapitalization is Oversubscribed

       In mid-May 2017, Siemonsma and Mitschele exchanged phone calls on a

meeting FetchIT had with a company called Guest-Tek. Siemonsma reported to

Mitschele that FetchIT had an opportunity to sublicense Shodogg’s IP to Guest-

Tek. 102 Mitschele told Siemonsma that FetchIT did not have the right to sublicense

Shodogg’s IP.103 Siemonsma replied that the Addendum gave FetchIT such a

sublicensing right. 104 Siemonsma reasoned that the removal of the “pursuant to the

Purpose” language extended FetchIT’s right to sublicense Shodogg’s IP.105

       Mitschele, after speaking to Shodogg’s Board of Directors, called Siemonsma

and told him that he never intended to give FetchIT the right to sublicense Shodogg’s

IP, and if the Addendum contained such language it needed to be amended.106

Siemonsma insisted that the Addendum gave him such a right.107 On May 17, 2017,


99
   Id.
100
    Trial Tr. 315:12–13, 320:19–21 (Mitschele).
101
    JX 20.
102
    Trial Tr. 34:13–23 (Siemonsma); id. at 331:15–332:4 (Mitschele).
103
    Id. at 35:11–16 (Siemonsma); id. at 332:1–332:12 (Mitschele).
104
    Id. at 35:19–36:1 (Siemonsma); id. at 332:12–332:14 (Mitschele).
105
    Id. at 58:16–60:14 (Siemonsma).
106
    Id. at 35:11–36:12 (Siemonsma); id. at 332:24–334:3 (Mitschele).
107
    Id. at 36:9–12 (Siemonsma).

                                              20
Mitschele e-mailed Siemonsma and told him that “I need lawyers to finalize this

language but we need something to the effect of: in regards to the purpose:

notwithstanding the foregoing, fetchit agrees that it has no rights to independently

sublicense Shodogg patents . . . .” 108 Mitschele then wrote:

       Where we can give:
       - include you as much as I can in the Shodogg round, as expected. I can
       probably work to get 20%, but it will be tight
       - Include any “hospitality only” companies as a carve out to the
       sublicense rights – where we would work together to force them to use
       the Fetchit product 109

On May 18, Mitschele e-mailed a draft of a second addendum, written by Shodogg

outside counsel, to Siemonsma. 110 Siemonsma never responded to Mitschele’s e-

mail and refused to sign the second addendum. 111

       During the same time period, Mitschele was organizing the Shodogg

recapitalization. Shodogg sought to raise $420,000 in its recapitalization.112 On

May 18, 2017, Mitschele provided an update on the recapitalization efforts to John

Burns, Chairman of Shodogg’s Board of Directors, and Rob Sivitilli, a Shodogg

investor and Board observer.113 Mitschele indicated that Shodogg had met its

fundraising goal and that five existing investors were oversubscribed: in other words



108
    JX 28
109
    Id.
110
    JX 30; JX 31.
111
    Trial Tr. 37:7–38:10 (Siemonsma); id. at 334:12–335:6, 399:2–13 (Mitschele).
112
    Id. at 317:13–15 (Mitschele).
113
    JX 32.

                                              21
these existing investors were contributing more than their pro rata share.114

Mitschele also wrote: “[W]e need to fix this issue with Fetchit. The way the contract

is written will cause us to have major issues in licensing our IP free and clearly.” 115

       Mitschele had separately e-mailed Siemonsma, on May 17, 2017, with details

on the recapitalization. 116 Although he was aware (by May 18, at least) that the

recapitalization was oversubscribed, Mitschele, nonetheless advised Siemonsma that

he did not know how much would be available after existing investors participated;

therefore Siemonsma should wire a certain amount of funds to cover any available

equity purchase, and Mitschele would return any unused amount.117 In response,

FetchIT wired $200,000 to Shodogg, which was in excess of Mitschele’s suggest

amount.118 On May 22, Mitschele e-mailed Siemonsma to inform him that “FetchIT

will not be allocated a participation in Shodogg’s current fundraising,” and that

Shodogg would return all the money that FetchIT had sent. 119 Siemonsma replied

on May 25 and claimed that by returning FetchIT’s money “[Mitschele had] violated

[the] License Agreement and . . . Mitschele’s personal agreement with




114
    Id.
115
    Id.
116
    JX 26.
117
    JX 26.
118
    Trial Tr. 40:4–41:3 (Siemonsma).
119
    JX 35.

                                          22
[Siemonsma].” 120 Siemonsma was frustrated that he had not been allowed to

participate in the recapitalization, which he believed was his contractual right. 121

       FetchIT’s legal counsel, Woods Fuller, sent Shodogg a letter on July 7, 2017

seeking to resolve “ownership issues.”122 According to the letter, if Shodogg refused

to recognize Siemonsma and FetchIT’s right to purchase Shodogg shares, then

“[FetchIT and Siemonsma] will be forced to pursue other avenues to protect their

interests . . . including litigation and/or exercising FetchIT’s sublicensing and related

rights under the License Agreement and Addendum.” 123                     On July 11, 2017,

Mitschele forwarded this letter to Shodogg’s counsel, which, as mentioned, was now

Keller of Norton Rose Fulbright, to formulate a response. 124 During this time

FetchIT continued to make the monthly payments envisioned in the Addendum,125

and Mitschele and Siemonsma communicated throughout June and part of July as to

FetchIT’s ongoing demonstrations to potential clients and the work that Shodogg

was conducting on its platform for FetchIT. 126

       D. Shodogg, Vizbee and FetchIT



120
    Id. According to his e-mail, Siemonsma believed that he had the right to purchase Shodogg
stock after existing shareholders had subscribed to Shodogg’s recapitalization and before existing
shareholders oversubscribed. Id.
121
    Trial Tr. 48:17–49:8 (Siemonsma).
122
    JX 42.
123
    Id.
124
    JX 45; Trial Tr. 335:14–337:4 (Mitschele).
125
    Trial Tr. 24:8–11 (Siemonsma); id. at 326:2–7 (Mitschele).
126
    JX 39; JX 41; JX 49.

                                               23
               1. Shodogg and Vizbee Resume Talks

       In May 2017, Turner executives asked Feher, Vizbee’s CEO, to meet with

Rob Sivitilli, an investor and board observer in Shodogg. 127 Turner was aware of

Shodogg’s patent infringement allegations against Vizbee128 and suggested a

meeting in the hopes that Shodogg and Vizbee could resolve their dispute without

resorting to litigation. 129 Feher and Sivitilli exchanged phone calls and e-mails

during the end of May and early June, which culminated in an in-person meeting on

June 9, 2017. 130 Sivitilli was a former investment banker and Shodogg hoped

Sivitilli could use his background and experience to broker a collaboration with

Vizbee. 131

       Sivitilli and Feher discussed a potential collaboration at their June 9, 2017

meeting; Sivitilli proposed everything from a partnership to a merger, and even

suggested a fifty-fifty share-for-share exchange.132 Vizbee had received Shodogg’s

April 21, 2017 “cease and desist” letter by this time. Although Vizbee’s response

had only been to tell Fish & Richardson itself to cease and desist, Feher understood




127
    JX 37, at 3; JX 104, at 50:21–52:4 (Feher); JX 106, at 16:11–22 (Sivitilli); Trial Tr. 337:13–
337:22 (Mitschele).
128
     As previously mentioned, one of Turner’s executives was a co-founder and investor in
Shodogg.
129
    JX 104, at 50:21–52:5 (Feher); JX 106, at 16:23–17:2 (Sivitilli).
130
    JX 37.
131
    JX 106, at 20:9–22:1 (Sivitilli); Trial Tr. 337:13–339:4 (Mitschele).
132
    JX 105, at 194:9–20 (Feher); JX 106, at 22:2–23:2 (Sivitilli).

                                               24
that Shodogg was considering IP infringement litigation against Vizbee.133 Feher

was open to an alternative to litigation; 134 while Feher believed Shodogg’s

infringement claims were baseless, litigation was costly, distracting, and disruptive

at a time when Vizbee was actively raising capital from Turner. 135 However, at the

time of the June 9, 2017 meeting, Feher had little to no understanding of what value

Shodogg could bring to a collaboration with Vizbee.136 As a result, Sivitilli and

Feher agreed that Feher should meet with Mitschele again before further discussions

on the structure of any prospective collaboration between Vizbee and Shodogg.137

       On June 30, 2017, Feher and Mitschele met in person at Vizbee’s offices;

Sivitilli joined by phone.138        Feher and Mitschele discussed their respective

businesses, but focused mostly on Shodogg. 139 From their discussions, it was clear

that a Shodogg patent lawsuit against Vizbee was the alternative to any

collaboration, although prospective litigation was not discussed in any detail. 140 At

the end of the meeting, the two sides agreed to continue talks and to enter into a


133
    JX 104, at 54:2–5, 58:2–9, 61:23–62:3 (Feher).
134
    JX 104, at 68:4–7, 70:24–72:1 (Feher); JX 105, at 196:10–14 (Feher); JX 106, at 21:14–22
(Sivitilli).
135
    JX 104, at 66:8–67:7, 124:12–125:7 (Feher); JX 105, at 184:22–185:6, 189:5–14 195:11–15,
195:20–23, 213:8–214:2 (Feher)
136
    JX 104, at 74:6–11 (Feher); JX 105, at 195:7–10 (Feher); JX 106, at 23:3–10 (Sivitilli).
137
    JX 105, at 196:15–21 (Feher); JX 106, at 23:13–19 (Sivitilli).
138
    JX 40; Trial Tr. 341:15–342:4 (Mitschele); JX 104, at 80:24–81:11 (Feher); JX 106, at 29:8–
14 (Sivitilli).
139
     JX 104, at 81:12–82:16 (Feher); JX 106, at 29:15–25 (Sivitilli); Trial Tr. 342:5–343:15
(Mitschele).
140
     JX 104, at 81:18–82:5 (Feher); JX 106, at 27:17–29:7 (Sivitilli); Trial Tr. 343:16–344:7
(Mitschele).

                                              25
mutual non-disclosure agreement (“MNDA”) so that confidential information could

be shared.141

       Vizbee and Shodogg left the meeting on June 30, 2017 with very different

understandings of the potential for collaboration. Feher did not rule out working

with Shodogg at the June 30 meeting, but based on what Shodogg had shared, Feher

did not believe there was any value or benefit in Vizbee collaborating with

Shodogg.142 At the meeting, Feher discovered that Shodogg had “no contracts, no

revenue, no customer agreements, no live deployments, [and] no people.”143

According to Feher, the only area where collaboration value could then exist was

Shodogg’s IP, which Shodogg would need to disclose to Vizbee, thus necessitating

a MNDA and further meetings. 144 By contrast, Sivitilli and Mitschele believed that

Vizbee was interested in a potential collaboration. 145

                2. FetchIT Sends an E-mail to Vizbee

       For context, on July 7, 2017 FetchIT legal counsel had sent Shodogg the letter

claiming that FetchIT was entitled to an interest in Shodogg and had been denied

this interest when it was not allowed to participate in the recapitalization. 146 FetchIT

received no immediate response. On July 10, 2017, Siemonsma sent an e-mail to


141
    JX 105, at 56:20–57:3 (Feher); JX 106, at 33:12–24 (Sivitilli); Trial Tr. 343:3–5 (Mitschele).
142
    JX 104, at 55:21–57:20 (Feher).
143
    JX 104, at 77:8–10 (Feher). See also Trial Tr. 343:6–15 (Mitschele).
144
    JX 104, at 56:11–24, 77:11–25 (Feher).
145
    Trial Tr. 339:5–339:12, 342:17–343:5 (Mitschele); JX 106, at 30:17–31:5 (Sivitilli).
146
    JX 42.

                                                26
the general Vizbee e-mail address.147 Siemonsma addressed the e-mail to “To whom

it may concern,” and wrote:

       My name is Chuck Siemonsma and I am the CEO of [FetchIT]. I was
       hoping to set up a call with your CEO to discuss a partnership that
       would resolve any issues you currently have with Shodogg. I was
       previously with Shodogg but left two years ago to establish FetchIT. I
       have an existing license to the Shodogg platform and technology,
       exclusively in Hospitality and Travel, and have the ability to sublicense
       their platform and IP.

       I can discuss more during a call, but felt it important to let you know,
       confidentially, that I may be able to help resolve any potential issues
       you may have with them. 148

Siemonsma knew before sending the e-mail that Shodogg considered Vizbee to be

infringing on their IP and had sent Vizbee a “cease and desist” letter.149 Siemonsma

also believed that the Addendum gave FetchIT the right to sublicense Shodogg’s

platform and technology. 150 However, he knew Mitschele strenuously disagreed

with this understanding of the parties’ contract.                     Feher received and read

Siemonsma’s e-mail; however, Feher never replied.151 Feher had never heard of

Siemonsma or FetchIT before this e-mail. 152                  Feher placed no credence in

Siemonsma’s e-mail; furthermore, Feher testified the e-mail did not change his




147
    JX 43
148
    Id.
149
    Trial Tr. 94:14–20 (Siemonsma).
150
    Id. at 98:5–99:7 (Siemonsma).
151
    JX 104, at 85:12–87:6 (Feher).
152
    JX 104, at 89:15–24 (Feher); JX 106, at 34:15–35:1 (Sivitilli).

                                                27
position on the opportunity of collaborating with Shodogg, or rather the lack

thereof. 153

               3. Vizbee Discloses Contact with FetchIT

       On July 12 or 13, 2017, Feher and Sivitilli had a telephonic meeting to follow

up on the June 30 meeting, primarily involving the MNDA. 154 At the end of the call,

Feher informed Sivitilli that he had received an e-mail from an individual named

Siemonsma who worked for a company called FetchIT, and that Siemonsma claimed

to have a licensing agreement with Shodogg. Sivitilli told Feher in response that

Sivitilli knew that FetchIT had some relationship with Shodogg but did not know

why FetchIT would reach out to Vizbee. 155

       After his phone call with Feher, Sivitilli immediately called Mitschele and

told Mitschele that FetchIT had e-mailed Vizbee with some sort of offer.156

Mitschele and Sivitilli worried that the FetchIT e-mail could impact their discussions

with Vizbee; and they believed that Feher had raised the FetchIT e-mail intentionally

to gain leverage in Vizbee’s discussions with Shodogg.157                   Sivitilli counseled

Mitschele not to discuss FetchIT with Vizbee in future discussions, and instead to



153
    JX 104, at 87:14–88:7 (Feher); JX 105, at 211:15–212:4, 233:22–234:13 (Feher).
154
    JX 104, at 89:3–15 (Feher); JX 106, at 32:3–33:25 (Sivitilli). There is conflicting evidence on
whether the call occurred on July 12 or 13. However, the substance of the call is not contested and
the date is immaterial.
155
    JX 106, at 35:2–10 (Sivitilli).
156
    JX 106, at 40:9–13 (Sivitilli); Trial Tr. 345:23–346:11 (Mitschele).
157
    JX 106, at 38:16–41–18 (Sivitillit); Trial Tr. 345:23–347:9 (Mitschele).

                                                28
use Shodogg’s legal counsel to contact FetchIT to discover the extent of FetchIT and

Vizbee’s communications.158           Mitschele had contacted Keller of Norton Rose

Fulbright days earlier to respond to FetchIT’s July 7, 2017 letter concerning

FetchIT’s purported investment right in Shodogg. Mitschele contacted Keller again

after talking to Sivitilli. Mitschele expressed to Keller a desire to immediately

terminate FetchIT’s License Agreement, but Keller counseled him to first discover

the extent of FetchIT’s contact with Vizbee before deciding whether to terminate.159

               4. Shodogg and FetchIT Exchange Letters and E-mails

       On July 14, 2017, Keller sent a letter to FetchIT’s legal counsel, Woods Fuller.

Keller’s letter acknowledged Shodogg’s receipt of FetchIT’s July 7, 2017 letter and

stated that “We will respond to that letter in due course, but a more immediate

concern has arisen.”160 Keller wrote that “Shodogg has become aware that . . .

[FetchIT], through . . . Siemonsma, has communicated via email directly with

Vizbee . . . , a company that FetchIT knows is improperly using Shodogg’s

technology.” 161 Keller wrote that according to the License Agreement:

       FetchIT is prohibited from taking “any action” with regards to
       companies that FetchIT is aware may infringe Shodogg’s Technology
       rights. Under the Agreement, FetchIT also is obligated to “provide
       Shodogg with all possible assistance” on matters relating to any such
       unauthorized use. Regardless, “[i]n no event will FetchIT have any

158
    Trial Tr. 346:1–347:11 (Mitschele); JX 106, at 41:19–43:1 (Sivitilli).
159
    Trial Tr. 348:22–349:11, 405:9–16 (Mitschele).
160
    JX 47.
161
    Id.

                                                29
       right to use for itself or for any third party any such Technology without
       the prior written consent of Shodogg.”162

Keller then maintained that “FetchIT’s ‘action’ of communicating to Vizbee is . . . a

direct violation of [FetchIT’s] obligation to ‘take no action’ . . . [and that] FetchIT

. . . is obligated to provide ‘all reasonable assistance’ on matter relating to any such

unauthorized use.”163

       Keller then wrote that FetchIT’s “material breach and communications with

Vizbee in this instance create a bona-fide materially significant threat to Shodogg’s

rights . . . . [and] this letter . . . constitutes notice, pursuant to Section 11.2 of the

Agreement, of FetchIT’s default . . . .” 164 Section 11.2 of the License Agreement

describes the right and process by which a non-breaching party can terminate, after

opportunity for cure, the License Agreement for a material breach, including a

breach of FetchIT’s obligations relative to the use of Shodogg’s technology. 165

Keller then wrote that FetchIT needed to correct its default by:

       [C]onfirming immediately that no further communications beyond the
       above mentioned email have taken place with Vizbee, and that no
       further communications with Vizbee will take place. . . . Please also
       provide the above mentioned email from FetchIT to Vizbee
       immediately. 166




162
    Id.
163
    Id.
164
    Id.
165
    JX 1 § 11.2.
166
    JX 47.

                                           30
Based on the record before me, I find that Keller did in good faith find Siemonsma’s

communication to Vizbee, and its implication of cooperation with Vizbee in its

dispute with Shodogg (as described to Shodogg by Feher) to constitute a “bona-fide

materially significant threat” to Shodogg’s Technology rights and business.

       On July 19, 2017, FetchIT’s legal counsel sent Keller a letter response. In this

response, FetchIT took the position that the License Agreement and Addendum gave

FetchIT “the right to sublicense Shodogg’s Software and Technology in the

Hospitality Market worldwide (except for Asia) and in the Consumer Market

worldwide.”167 According to FetchIT, this included the “right to contact potential

customers and offer sublicenses,” a right “FetchIT intends to exercise,” and which

FetchIT did exercise when it “contact[ed] Vizbee . . . to potentially discuss a

sublicense agreement.” 168

       FetchIT further took the position that it had not violated its obligations related

to Shodogg’s IP under the License Agreement because “FetchIT has not taken any

action against Vizbee for any alleged infringement of Shodogg’s intellectual

property, nor does FetchIT intend to commence suit against Vizbee.”169

Furthermore, “FetchIT has no intention to resolve claims against Vizbee for past

infringement . . . [but] FetchIT does have the right to grant Vizbee and other vendor’s


167
    JX 50.
168
    Id.
169
    Id.

                                           31
a sublicense for the future use of Shodogg’s Software and Technology.” 170 As a

result, FetchIT argued in the letter that it “did not breach the [License Agreement

and Addendum] by contacting Vizbee with the intent to discuss a future sublicensing

arrangement.” As to disclosing to Shodogg the e-mail FetchIT sent to Vizbee,

FetchIT wrote that it “had no contractual or other obligation to share with Shodogg

its communications with Vizbee or any other potential sublicensors.”171

       Keller responded to FetchIT’s July 19, 2017 letter later that day with another

letter. Keller wrote that “any action by FetchIT . . . to sublicense Shodogg’s

Technology to Vizbee, an infringer, is in direct violation of FetchIT’s plain

obligation not to (sic) any ‘action on account of such infringement.’” 172 Further,

Keller wrote, “[FetchIT’s letter] leaves unclear whether FetchIT’s discussions with

Vizbee are continuing. Please confirm by 5:30 PM Eastern Time today that FetchIT

has ceased its discussions with Vizbee.”173

       FetchIT’s legal counsel, Woods Fuller, responded to Keller’s July 19 letter by

e-mail, again on the same day. Woods Fuller wrote that:

       If FetchIT enters into a sublicense agreement with Vizbee or any other
       vendor allegedly infringing Shodogg’s patent rights, such sublicense
       would not be “on account of” any such infringement, but would be
       pursuant to FetchIT’s right to sublicense Shodogg’s Software and


170
    Id.
171
    Id.
172
    JX 52.
173
    Id.

                                         32
       Technology. Nothing in the License Agreement restricts FetchIT’s
       sublicensing rights to parties not accused of infringement. 174

Woods Fuller then noted that they had briefly spoken to Siemonsma and that

Siemonsma “is unwilling to disclose FetchIT’s discussions or intentions regarding

Vizbee at this time. [Siemonsma] is troubled that Shodogg is demanding information

. . . when Shodogg still has not responded to [Woods Fuller’s] letter of July 7, 2017.

The issues raised in [that] letter are just as important and time sensitive to

[Siemonsma] and FetchIT as the Vizbee matter apparently is to Shodogg.”175

       Keller sent Woods Fuller several more communications in July. Keller

responded to Woods Fuller’s July 19, 2017 e-mail, with another e-mail on the same

day. Keller wrote that “[t]his is not a quid pro quo situation,” and “any current effort

to subvert Shodogg’s rights under the agreement and license that infringer [Vizbee]

is an immediate issue that requires immediate action.”176 Keller followed up his July

19 e-mail, with another e-mail on July 20. In this e-mail, Keller “memorialize[d]

certain aspects of the factual record and [Shodogg’s] multiple attempts to prevent

[FetchIT] from continuing to take any action to sublicense Vizbee . . . .” 177 And then

on July 21, 2017, Keller sent a letter to Woods Fuller in response to their July 7,


174
    JX 55.
175
    Id.
176
    JX 56.
177
    JX 57. In the e-mail Keller identified thirteen points over which he claimed there was no
dispute, including certain terms of the License Agreement and that FetchIT knew Shodogg
considered Vizbee to be an infringer and that Shodogg had hired counsel to pursue its rights against
Vizbee. Id.

                                                33
2017 letter, which had purported that FetchIT had ownership rights in Shodogg. In

his July 21 letter, Keller disputed that FetchIT had any such rights, whether in an

agreement or otherwise, and that Siemonsma “was offered only the possibility that

he could participate if the [recapitalization] was undersubscribed. 178 Woods Fuller,

however, did not send any response or communication to Keller until August 9,

2017. 179

               5. Vizbee agrees to an MNDA with Shodogg

       Mitschele believed that the FetchIT’s “To whom it may concern” e-mail to

Vizbee had changed the dynamic of the discussions between Shodogg and Vizbee;

Mitschele perceived that the “speed and tenor of the interactions [with Vizbee]

slowed down.”180 Feher and Sivitilli exchanged e-mails after their July 13, 2017 call

in order to finalize the MNDA and to set a date for the next meeting between Vizbee

and Shodogg.181 Sivitilli, after offering a new draft of the MNDA to Feher and not

receiving a response for several days, wrote in an e-mail on July 28, 2017 “I sense

there is an impasse here that cannot be overcome. Do you concur?” 182 Feher replied

on July 29, 2017 and wrote “Honestly, I have not looked at it, forwarded it to my

lawyer and have been traveling this week… please don’t misread. I promise ill (sic)



178
    JX 59.
179
    JX 66.
180
    Trial Tr. 405:20–406:6 (Mitschele).
181
    JX 63; JX 64.
182
    JX 64.

                                          34
get back to you asap.” 183 Vizbee and Shodogg did execute an MNDA and arranged

a meeting for August 8, 2017.184

              6. Shodogg Confronts Vizbee with Patent Allegations on August 8,
              2017

       On August 8, 2017, Vizbee and Shodogg met at Norton Rose’s offices in New

York.185 Feher and Vizbee’s CTO attended in person on behalf of Vizbee and

Vizbee’s counsel was present via videoconference. 186 Keller and Mitschele attended

in person for Shodogg, and Sivitilli listened by phone.187 Mitschele testified that

Shodogg viewed the purpose of the meeting to be to “lay out [Shodogg’s] IP

infringement case.”188 To this end, the meeting primarily consisted of Shodogg

giving a presentation on Shodogg’s infringement claims. 189 This took Feher by

surprise, Feher had expected a presentation on the detail and value of Shodogg’s

IP. 190 Instead, Feher was presented with Shodogg’s infringement claims against

Vizbee; from Feher’s perspective this ended “any potential further discussions about

any collaboration.”191

              7. Shodogg Terminates the License Agreement with FetchIT


183
    Id.
184
    Id.
185
    Id.
186
    Trial Tr. 365:19–24 (Mitschele).
187
    Id. at 365:19–24 (Mitschele).
188
    Id. at 366:1–5, 367:6–368:7 (Mitschele).
189
    JX 104, at 95:5–24 (Feher); Trial Tr. 366:8–367:5 (Mitshcele).
190
    JX 104, at 95:8–24, 115:14–25 (Feher).
191
    JX 104, at 95:25–96:7, 117:12–20 (Feher); JX 105, at 218:16–220:11 (Feher).

                                              35
       On August 9, 2017, FetchIT’s counsel responded to Keller’s e-mails and

letters of July 19, 20 and 21. First, FetchIT disagreed with Keller’s memorialization

of the factual dispute, specifically Keller’s assertion that FetchIT was aware that

Shodogg had retained legal counsel to pursue an infringement claim against

Vizbee. 192 In actual fact, as the record now discloses, Siemonsma was aware, at

least, that Shodogg’s counsel had demanded Vizbee cease infringement. Second,

FetchIT argued that even under Shodogg’s interpretation of the License Agreement

and Addendum, FetchIT would only be precluded from sublicensing to an actual

infringer of Shodogg’s patent rights. 193 FetchIT then demanded that Shodogg

demonstrate or provide some proof that “Vizbee had engaged in infringement of

Shodogg’s patent rights.” Finally, FetchIT found Shodogg’s response on FetchIT’s

ownership claims to be “incomplete and unpersuasive,” and FetchIT would therefore

“continue to pursue their rightful and promised ownership interests in

Shodogg . . . .” 194

       On August 11, 2017, Keller sent FetchIT a letter terminating the License

Agreement. 195 Keller wrote that Shodogg had given FetchIT notice of FetchIT’s




192
    JX 66.
193
    Id.
194
    Id.
195
    JX 70.

                                         36
material breach in a July 14, 2017 letter and Shodogg had allowed FetchIT time to

cure that breach.196 According to the letter:

       Instead of using the cure period to “cure” its breach, FetchIT confirmed
       and re-confirmed its intention to continue to breach . . . . This is a clear
       effort by FetchIT to prolong the materially significant threat to
       Shodogg’s business that Fetch’s (sic) breach has caused and continues
       to cause. . . . FetchIT made clear that it is keeping its communications
       with Vizbee a secret . . . . That prolonged uncertainty and its associated
       materially significant threat to Shodogg is unacceptable . . . . 197

As a result, Shodogg was “now notify[ing] FetchIT that . . . the [License Agreement]

is hereby terminated effectively immediately.” 198 By August 14, 2017, Shodogg had

turned off FetchIT’s access to the Shodogg platform and directed its employees to

end work with FetchIT. 199

       On August 18, 2017, FetchIT’s counsel sent a letter to Keller. FetchIT denied

breaching the License Agreement and alleged that Shodogg had now breached the

License Agreement by denying FetchIT access to Shodogg’s platform. 200 FetchIT

wrote that Siemonsma had written a single e-mail to Vizbee on July 10 “advising

Vizbee that FetchIT ha[d] a license to the Shodogg Technology and the right to

sublicense the Technology.” 201 FetchIT then wrote that “No further communication




196
    Id.
197
    Id.
198
    Id.
199
    JX 72; JX 73.
200
    JX 77.
201
    Id.

                                           37
has occurred between FetchIT and Vizbee.” 202 FetchIT then summarized the course

of communication between FetchIT and Shodogg, highlighting that Shodogg had not

proven that Vizbee is an actual infringer.203 However, FetchIT argued, even if

Vizbee was shown to be an actual infringer, “no court would ever find

[Siemonsma’s] email constituted a material breach justifying termination of the

[License] Agreement,” as the e-mail was sent to Vizbee’s general address, was

merely a solicitation for a conversation, and was FetchIT’s only communication with

Vizbee. 204 In FetchIT’s eyes, Shodogg’s allegation of material breach “looks like a

thinly veiled attempt by Shodogg to attempt to manufacture a basis to terminate the

[License] Agreement, because Shodogg clearly regretted granting FetchIT the

sublicensing rights granted under [the Addendum].” 205

       Keller responded to FetchIT’s August 18, 2017 letter on August 21. In brief,

Keller reiterated that in Shodogg’s view FetchIT could not pursue opportunities with

infringers of Shodogg’s IP without prior Shodogg permission. 206 Keller recognized

that FetchIT was providing for the first time information on the scope of FetchIT’s

communications with Vizbee, however, Keller discounted such disclosure as late in

time, which “placed a substantial and unnecessary risk on Shodogg.” 207 Keller noted


202
    Id.
203
    Id.
204
    Id.
205
    Id.
206
    JX 78.
207
    Id.

                                        38
that Shodogg gave FetchIT ample time to cure FetchIT’s breach, despite Shodogg’s

right under the License Agreement to require FetchIT to cure immediately. 208 Keller

wrote that “to try and suggest that Shodogg is to blame for manufacturing an issue,

when FetchIT was the cause of the material breach and had the means to cure it, is

wholly improper.”209

              8. Shodogg Sues Vizbee, and Shodogg and Vizbee have one last
              meeting

       On August 17, 2017, Shodogg filed a patent infringement suit against Vizbee

in the United States District Court for the Southern District of New York.210 On

August 23, Feher and Mitschele met in person in New York.211 Mitschele hoped

Feher would offer some deal to avoid litigation.212 Feher offered no deal; he testified

his purpose in meeting with Mitschele was to gauge Mitschele’s seriousness in

pursuing the litigation. 213 In November 2017, Feher and Mitschele met informally

for a final time in New York, and to Feher’s surprise they were joined by Robert

Burns, Shodogg’s Chairman of the Board. 214 The meeting was brief, Feher had

wanted to meet again to confirm Shodogg’s commitment to litigation. 215 As Feher



208
    Id.
209
    Id.
210
    JX 74.
211
    JX 82; JX 83.
212
    Trial Tr. 424:3–425:16 (Mitschele).
213
    JX 104, at 130:18–131:14 (Feher); Trial Tr. 425:2–12 (Mitschele).
214
    JX 104, at 136:23–138:4 (Feher); Trial Tr. 429:8–430:18 (Mitschele).
215
    JX 104, at 138:23–139:7 (Feher).

                                              39
was leaving the meeting, Burns mentioned FetchIT to Feher, and Feher in response

told Burns and Mitschele that he had never responded to FetchIT’s e-mail or

otherwise communicated with FetchIT. 216 On November 28, 2017, Mitschele e-

mailed Feher to thank him for the meeting and wrote “unfortunately, as you

mentioned, that our discussions took a surprising turn due to the interference of our

licensing partner. I understand that merging/licensing is now off the table . . . .”217

Feher responded by e-mail with pleasantries.                However, he did not address

Mitschele’s allegation that Feher had implied that the Vizbee-Shodogg negotiations

were injured by FetchIT’s interference. 218 In his testimony, Feher denied that this

allegation was discussed during the November 27 meeting.219

       E. Procedural History

       This action was commenced on September 1, 2017.                  Along with their

Complaint, the Plaintiffs filed a Motion for Preliminary Injunction and a Motion to

Expedite.     On September 11, 2017, I entered an Order Governing Expedited

Proceedings.      Pursuant to that order, the Defendants filed their Answer and

Counterclaims on September 13, 2017.                I denied the Motion for Preliminary

Injunction at a Hearing on October 13, 2017.               During the Hearing I agreed to




216
    JX 104, at 138:5–9 (Feher); Trial Tr. 430:19–431:8 (Mitschele).
217
    JX 96.
218
    Id.
219
    JX 104, at 142:10–143:9 (Feher).

                                               40
entertain the Plaintiffs’ request for a Status Quo Order. After letter arguments from

both sides and a telephonic conference, I entered a Status Quo Order on February

28, 2018. A two-day trial then took place on July 25 and July 26, 2018. During the

trial, I held an In-Chamber Conference and an In-Court Conference on the Plaintiffs’

Objection to the admission of the testimony of Paul Keller. The parties waived Post-

Trial Oral Argument, but did submit Post-Trial Briefing, which was completed on

September 28, 2018.

                             II. LEGAL ANALYSIS

      Shodogg and FetchIT entered into a License Agreement in 2015 and their

relationship was amicable until mid-2017. At that time, Shodogg faced financial

difficulties, and Shodogg initiated a recapitalization of its business and began the

transition to a business model based on licensing and IP litigation. With the

foregoing in mind Shodogg and FetchIT negotiated an Addendum to their License

Agreement intended to benefit both parties. However, the Addendum, together with

a contemporaneous agreement regarding investment in Shodogg, only strained their

relationship; not just professionally but also the personal relationship between their

respective CEOs, which had been close. In August 2017, Shodogg terminated the

License Agreement and cut off FetchIT’s access to Shodogg’s technology.

      Plaintiffs FetchIT and Siemonsma initiated this litigation and brought a claim

for breach of contract against Defendants Shodogg and Mitschele for terminating



                                         41
the License Agreement. Shodogg and Mitschele in turn brought counter-claims,

alleging that the Plaintiffs had breached the agreement and that the termination was

proper. Trial was held to determine whether a breach by either party occurred,

whether such breach was material, whether the License Agreement was properly

terminated, and what relief would be appropriate for the non-breaching party. 220

       Because I find it dispositive, I turn first to Shodogg’s counterclaim for breach

of contract and declaratory judgment.

       A. Shodogg’s Claim that the Termination was not a Breach of Contract

       Shodogg and Mitschele’s counterclaim for breach of contract, in brief, is that

Siemonsma’s “to whom it may concern” e-mail to Vizbee was a breach of FetchIT’s

obligations in the License Agreement relative to the use of Shodogg’s technology.

Shodogg’s counsel, Keller, wrote to FetchIT and shared his opinion that the breach

created a bona-fide, materially significant threat to Shodogg. In the same letter,

Keller demanded that FetchIT cure its breach and listed the ways, in Shodogg’s view,

FetchIT could do so. FetchIT refused to provide the cure that Shodogg requested—

or, indeed, any cure—and Shodogg terminated the License Agreement. Shodogg


220
    The Plaintiffs’ Complaint also included a claim for breach of contract against the Defendants
for refusing to allow FetchIT and Siemonsma to participate in Shodogg’s recapitalization and a
claim for declaratory judgment that FetchIT was entitled to participate in the recapitalization.
FetchIT also sought a declaratory judgment that Shodogg was winding down its business, which
according to the Plaintiffs would entitle FetchIT to Shodogg’s source code under the License
Agreement. However, these three counts were absent from the issues listed for determination at
trial in the Pre-Trial Stipulation and Order, and I consider them waived. See Pre-Trial Stipulation
and Order at 2–3.

                                                42
asks that I find FetchIT breached the License Agreement and that thereafter Shodogg

properly terminated the Agreement.

               1. Legal Standard

        In order to demonstrate entitlement to the declaratory judgement they seek,

Counterclaimants (the “Shodogg parties”) must show, by a preponderance of the

evidence, first, that the Counterclaim Defendants (the “FetchIT parties”) breached

the License Agreement,221 and, next, that the Shodogg parties complied with the

contractual predicates for termination.

               2. FetchIT Breached the License Agreement by Sending the E-mail to
               Vizbee

       The parties address in briefing their dispute as to the effect of the Addendum

on FetchIT’s rights, under the License Agreement, to sublicense Shodogg’s

Technology.       The Addendum did not, however, change FetchIT’s obligations

relative to the use of Shodogg’s technology found in Section 10 of the License

Agreement. It was this Section that Shodogg alleged FetchIT breached by e-mailing

Vizbee. The dispute over the extent of FetchIT’s sublicensing rights provides useful

context to the Shodogg-FetchIT relationship, but is not dispositive of the Shodogg

parties’ argument that FetchIT breached the License Agreement.




221
   To prevail on a breach of contract claim, a plaintiff must show: (1) a contractual obligation, (2)
a breach of that obligation by the defendant, and (3) a resulting damage to the plaintiff. Domain
Assocs., L.L.C. v. Shah, 2018 WL 3853531, at *9 (Del. Ch. Aug. 13, 2018).

                                                43
          Under Section 10.1 of the License Agreement, FetchIT agreed, in pertinent

part, that, upon learning of infringement of Shodogg’s technology rights, it would

not “take any action on account of any such infringement without first obtaining the

written consent of Shodogg.”222 The principal purpose of Section 10.1 appears to

be to prevent FetchIT from bringing enforcement actions against third parties for use

of Shodogg’s IP, to which FetchIT had a license. Shodogg wanted to maintain

control over enforcement of its IP rights, in pursuit of which the parties agreed to

broad language, providing FetchIT would not take any action with respect to

infringers of Shodogg’s IP. As Siemonsma knew, Shodogg considered Vizbee to be

an infringer.        Nonetheless, in pursuit of the interest of the FetchIT parties,

Siemonsma effectively undercut Shodogg’s attempts to vindicate its rights, by

sending the e-mail to Vizbee. Accordingly, per Shodogg, the FetchIT parties

breached the License Agreement. I agree.

          The FetchIT parties argue that Vizbee has not been shown to be an infringer,

or at least that such was not proven to their satisfaction as of the time of the e-mail

to Vizbee. Therefore, they say, Siemonsma’s e-mail could not have breached the

License Agreement. As an ancillary matter, Shodogg has since brought patent

infringement litigation against Vizbee, this litigation, however, was not filed until

after Siemonsma’s e-mail. At the time of the e-mail, Siemonsma knew, at the very


222
      JX 1 § 10.1.

                                           44
least, the following: (1) that Vizbee had competed with Shodogg for the business

with Turner and won, (2) that Shodogg believed Vizbee was infringing on

Shodogg’s patents, (3) that Shodogg had legal representation and was considering

patent infringement litigation, and (4) that Shodogg had sent a “cease and desist”

letter to Vizbee. Such knowledge alone is sufficient to show that for purposes of

Section 10 of the License Agreement Vizbee was an “infringer,” and FetchIT

therefore had an obligation not to “take any action on account of any such

infringement.”

         The language of Siemonsma’s e-mail to Vizbee is compelling. In that e-mail,

Siemonsma informs Vizbee that he controls sub-licensing rights in the Shodogg

technology, then states his desire “to discuss a partnership that would resolve any

issues [Vizbee] currently ha[s] with Shodogg” and posits that he may be able to “help

resolve any potential issues [Vizbee] may have with [Shodogg].” 223 Siemonsma was

clearly referencing Shodogg’s infringement claims against Vizbee. In other words,

Siemonsma knew Shodogg believed Vizbee was infringing on Shodogg’s

technology rights, knew that Shodogg had demanded Vizbee cease such

infringement via legal counsel, and—to the detriment of Shodogg’s position—

offered to “resolve [Vizbee’s] . . . issues” through FetchIT’s sublicensing rights.

Siemonsma further asked that Vizbee keep his communication “confidential,” that


223
      JX 43.

                                          45
is, secret from Shodogg.224 I find that the FetchIT parties took an action with respect

to a dispute over Shodogg’s technology, in breach of the License Agreement.

       To the extent that FetchIT argues that its obligation not to act or its obligation

to cure were never triggered, because Shodogg failed to provide claim charts or other

evidence of infringement to FetchIT, no such obligation exists in the contract, and

the FetchIT parties, as recited above, were aware of, and attempting to exploit, the

technology dispute at the time of breach.225 Similarly, the FetchIT parties argue that

regardless of whether Vizbee was an “infringer” under Section 10 of the License

Agreement, Siemonsma’s e-mail was not an action on account of such infringement,

but an action in furtherance of what FetchIT believed to be its contractual rights to

sublicense Shodogg’s IP. As an initial matter, the e-mail could be both. However,

Siemonsma’s e-mail is again dispositive. Siemonsma states in the e-mail that he

seeks to sublicense Shodogg’s IP to Vizbee in order to help Vizbee resolve its issues,

i.e. Shodogg’s patent infringement claims, with Shodogg.226 Siemonsma’s e-mail

was a breach of contract.


224
    A request that Vizbee did not honor.
225
    The Plaintiffs claim that an interpretation of Section 10 allowing Shodogg to determine whether
infringement was occurring, unilaterally, would have allowed Shodogg to make a pretextual
allegation of infringement to stop FetchIT from pursuing sublicensing opportunities. That
hypothetical concern is neither pertinent nor plausible.
226
    The Shodogg parties also argue that in addition to being an “action taken on account of . . .
infringement,” the e-mail also breached FetchIT’s obligation to “provide all possible assistance in
any prosecution of such infringement which Shodogg may decide to institute.” See JX 1 § 10.1.
The FetchIT parties argue that “prosecution” duties arise only once formal legal action has been
commenced. Because I find a breach of the “any action” provision, I need not resolve this dispute.

                                                46
             3. Shodogg’s Counsel Determined that FetchIT’s Breach Created a
             “Bona-Fide, Materially Significant Threat to Shodogg’s Business”

      According to Section 11.2 of the License Agreement, there were three

scenarios, following a breach, under which the non-breaching party could give

notice and opportunity to cure, absent which it could terminate the License

Agreement. In the case of a material breach, the breaching party was given sixty

days after notice of default to cure. In the case that FetchIT defaulted on payment

obligations, then FetchIT would have only ten days following notice of such default

to cure. Finally, in the case that FetchIT breached its “obligations relative to the use

of the Technology” and that breach “in the opinion of Shodogg’s counsel create (sic)

a bona-fide, materially significant threat to Shodogg’s rights to the Technology or

otherwise to Shodogg’s business,” FetchIT would have “fifteen (30) days or

immediately if deemed incurable” to cure. This last scenario was invoked by

Shodogg’s counsel, Keller, in his July 14, 2017 letter to FetchIT.

      In his July 14, 2017 letter to FetchIT, Keller wrote that Shodogg had learned

that FetchIT, through Siemonsma, had e-mailed Vizbee in violation of FetchIT’s

obligation in Section 10 to not take “any action on account” of infringement. I have

found above that the referenced e-mail did breach Section 10. Keller wrote that this

breach “create[d] a bona-fide, materially significant threat to Shodogg’s rights,” and

that his letter was meant to constitute notice “pursuant to Section 11.2 of the




                                          47
[License] Agreement, of FetchIT’s default.” 227 Section 11.2 provides for Shodogg’s

rights to terminate the Agreement. Keller goes on in the letter to detail how he

believes FetchIT could cure this default.

       I have found that the FetchIT parties, in attempting to deal with Vizbee, were

in breach of the duty to refrain from action regarding infringement on the Shodogg

technology.     This was a breach of its “obligations relative to its use of the

Technology” under the License Agreement, triggering, upon a determination of

materially significant threat, the fifteen day cure period. The FetchIT parties argue

that sending the e-mail was not a material threat. The contractual right to demand

cure, however, is triggered by a subjective finding by counsel of a “bona-fide,

materially significant threat” to Shodogg’s business, and such a finding was made

and communicated to FetchIT by Shodogg.

       The requirement that the finding be “bona fide” requires subjective good

faith.228 Briefly, and as set out in more detail below, the evidence is ample that the

finding was in good faith. Shodogg was in financial difficulties. Among its limited

valuable assets was its technology rights, and specifically a claim against Vizbee for

infringement of those rights. Siemonsma’s e-mail to Vizbee threatened to undercut


227
   JX 47.
228
   “Bona fide,” of course, is simply legal Latin for “good faith.” E.g. Bona Fide, Black’s Legal
Dictionary (10th ed. 2014). As our Supreme Court has found, a contractual obligation that one
party make a determination in “good faith” provides a purely subjective standard, from the point
of view of the determining party “as situated at the time. . . .” DV Realty Advisor LLC v.
Policemen’s Annuity and Ben. Fund, 75 A.3d 101, 109–111 (Del. 2013).

                                              48
any value in this claim. I have found the e-mail was a breach; I also find in these

circumstances it, and the offer it implied, were a material threat to Shodogg’s

business. To the extent that the FetchIT parties argue that the e-mail was not a “real”

threat, because the evidence indicates that Vizbee did not take it seriously, that is

immaterial to the contractual issues. The standard here is whether Shodogg and its

counsel determined in good faith that FetchIT’s action was a material threat; that is,

a material threat from Shodogg’s point of view given its knowledge at the time the

determination was made. 229 The objective extent of the threat was hidden from

Shodogg due to FetchIT’s intransigence. Had FetchIT disclosed the extent of its

communications with Vizbee and promised to refrain, as Shodogg demanded, not

only might the termination not have occurred, but, at any rate, in this litigation

FetchIT might argue, plausibly, that a finding of material threat was not bona fide.

However, all Shodogg knew was that FetchIT was attempting to undercut Shodogg

in a material dispute with Vizbee, and that FetchIT further refused to disclose the

extent of the attempt. 230


229
   DV Realty Advisory, 75 A.3d at 110.
230
   The FetchIT parties suggest that Shodogg should have asked Vizbee for the contents of the
FetchIT e-mail and the extent of any discussions Vizbee was having with FetchIT, and thereby
Shodogg could have learned that the objective extent of the threat was slight. That Shodogg could
have asked Vizbee, its competitor and anticipated opponent in litigation, for this information is
immaterial to the contractual dispute here between Shodogg and FetchIT. Furthermore, Shodogg
reasonably believed that such a line of questioning would further weaken its bargaining position
with Vizbee, as it would reflect a lack of awareness and control over its own IP. Additionally,
Vizbee, unlike FetchIT, owed no legal obligation to Shodogg to provide such information, and
there was no assurance that Vizbee would be truthful if it did.

                                               49
       To recapitulate, I find based on Keller’s July 14, 2017 letter to FetchIT and

the testimonies of Mitschele and Sivitilli that Shodogg and its counsel believed in

good faith, and communicated to FetchIT, that Siemonsma’s communication with

Vizbee was a bona-fide, materially significant threat to Shodogg.231 At the time

Siemonsma e-mailed Vizbee, Shodogg had completed its recapitalization but its

business prospects remained dire. Shodogg had no customer engagements and there

were no longer any independent opportunities to pursue at Turner. Shodogg hoped

that it could collaborate with Vizbee, which had won those Turner opportunities.

Shodogg sought to use potential patent infringement litigation as leverage in its

collaboration discussions with Vizbee, and in the alternative actually pursue such

litigation. During the time that Shodogg was attempting to negotiate a collaboration

with Vizbee and exert its patent infringement litigation leverage, Siemonsma

contacted Vizbee offering to sublicense Shodogg’s IP.

       The Shodogg parties point out, and I find, that this sublicense offer poised two

materially significant threats to Shodogg: first, the sublicense offer could disrupt


231
    Keller appeared as an advocate for the Defendants but later withdrew and testified as a fact
witness at trial. The Plaintiffs have moved to strike Keller’s testimony based on the possibility of
overlap between his two roles. The Defendants contend that Rule 3.7(a) of the Delaware Rules of
Professional Conduct was not violated as Keller withdrew as an advocate prior to trial, although
Keller’s involvement in pre-trial briefing is alleged. I do not rely on Keller’s testimony at trial,
nor his prior deposition, because the testimony of the principals of Shodogg and Keller’s opinion
as reflected in his contemporaneous written letters and e-mails to FetchIT provide sufficient factual
support for my inquiry. As a result, I make no determination on the Plaintiffs’ motion to strike
nor do I reach questions such as those posed in Oxbow. See In re Oxbow Carbon LLC Unitholder
Litigation, 2017 WL 3207155 (Del. Ch. July 28, 2017).

                                                50
Shodogg’s collaboration discussions with Vizbee by weakening Shodogg’s

leverage; second, the sublicense offer could disrupt Shodogg’s planned patent

infringement litigation against Vizbee, if collaboration discussions came to

naught.232 That is not to say that Shodogg’s principals were unaware that the

negotiation with Vizbee were uncertain even absent the breach. Their testimony

reflects, at best, a cautious optimism about reaching a deal on a collaboration.233

What both Shodogg and Vizbee understood was that Shodogg’s only leverage with,

and value to, Vizbee was Shodogg’s IP. From Shodogg’s perspective, if Vizbee

believed, as a result of FetchIT’s offer, that Vizbee could avoid or prevail in a patent

infringement suit brought by Shodogg, it would have even less incentive to

collaborate with Shodogg. Similarly, if Vizbee believed that it could obtain IP rights

important to its business, rights to IP it had been improperly using, from FetchIT, it

was unlikely to reach a deal favorable to Shodogg concerning those rights.

Therefore, FetchIT’s e-mail offer of a sublicense to Vizbee could have the




232
    I note that Keller testified that these were the threats he foresaw when he wrote the July 14,
2017 letter. However, these threats are readily inferable from the letter and evidence presented at
trial, therefore, I need not rely on his testimony.
233
    The FetchIT parties argue that Shodogg failed to comply with Section 15.7 of the License
Agreement whereby Shodogg “agrees it will give notice to FetchIT if it intends to sell its business
or the Technology and to negotiate in good faith with FetchIT for a period of thirty (30) days for
FetchIT to purchase Shodogg’s business or the Technology.” JX 1 §15.7. As a result, the FetchIT
parties contend that the doctrines of unclean hands and equitable estoppel should prevent Shodogg
from terminating the Agreement. However, collaboration discussions were not only uncertain but
were also in early stages, too early to determine whether the prospective collaboration would be a
sale. Therefore, the requirements of Section 15.7 did not apply.

                                                51
immediate effect of ending or weakening discussions between Shodogg and

FetchIT. 234 This was a materially significant threat to Shodogg, which, again, had

few business prospects outside a collaboration with Vizbee.

       Having found that FetchIT breached the License Agreement and Shodogg

made the appropriate determination of default, I turn next to whether Shodogg

properly provided opportunity to cure and whether FetchIT cured within the

appropriate time.

              4. Shodogg Properly Offered FetchIT an Opportunity to Cure and
              When FetchIT Did Not Cure, Shodogg Properly Terminated the
              License Agreement

       According to the License Agreement, FetchIT could cure the default identified

by Shodogg within “fifteen (30)” days, or immediately if the default was incurable.

Keller’s July 14, 2017 letter demands that FetchIT cure its default, and explains how.

While Keller asked for immediate cure in some respects, Shodogg did not purport to

terminate the License Agreement immediately. Therefore, Shodogg did not consider

the default incurable and the License Agreement thus provided FetchIT “fifteen

(30)” days to cure. The written and numerical terms are, obviously, in conflict. The

record is devoid of evidence to resolve this ambiguity, 235 and I adopt the general rule



234
    This is true even if—as Shodogg maintains and FetchIT disputes—FetchIT does not have the
unilateral right to sublicense to third parties.
235
    With the exception of the self-serving testimony of Siemonsma that he would “never” have
agreed to a fifteen day cure period. Trial Tr. at 56:7–57:8 (Siemonsma). I find this testimony
entirely unconvincing.

                                             52
that the written number controls, it being less likely that a drafting error will occur

in a written expression than a numeric one. I note that Delaware has adopted this

rule in its Commercial Code, which I find persuasive here. 236 As a result, FetchIT

had fifteen days following the Keller letter in which to cure. 237

       Shodogg knew when it sent the notice of breach that Siemonsma had been in

communication, at least once, with Vizbee, and had offered to sublicense Shodogg’s

technology. This offer came in the context of ongoing discussions between Shodogg

and Vizbee, in which Shodogg was attempting to prevent or leverage Vizbee’s

infringement of that technology. Shodogg requested as cure for this breach of the

License Agreement that FetchIT confirm that its only communication with Vizbee


236
     Under the Uniform Commercial Code I note that analogous ambiguities are resolved under 6
Del. C. § 3-114 “words prevail over numbers.” See also U.C.C. § 3-114, (“words prevail over
numbers”); see e.g. Duvall v. Clark, 158 S.W.2d 565, 567 (Tex. Civ. App. 1941) (restating the
“elementary” common law rule that “the written words of an instrument control and prevail over
figures.”). The Plaintiffs point out that this is a general rule of interpretation which is not
applicable where parties intend for the numerical form to prevail over the written. The Plaintiffs
contend that such is the case here, evidenced by Section 15.8 and Schedule C of the License
Agreement which refer to a time period of days using only the numerical form. However, the fact
that the parties chose in one instance to use only the numerical form says nothing of their intent
when the written and numerical form are in conflict. As a result, I apply the general rule.
237
    In briefing, FetchIT suggests that using the written “fifteen” day cure period would be “highly
prejudicial” to FetchIT. Under the facts here, that argument is unpersuasive. Shodogg sent its
letter giving FetchIT notice of breach and opportunity to cure on July 14, 2017. What followed
was not a diligent attempt to cure by FetchIT, in the mistaken belief that it had thirty days to do
so, only to have its attempt frustrated by Shodogg’s termination of the contract a few days early.
To the contrary, FetchIT explicitly repudiated its duty to cure. In responses to Shodogg, FetchIT
characterized its offer to Vizbee as an exercise of its right to sublicense, and stated that this was a
right “FetchIT intends to exercise” going forward. It refused to share its “communications with
Visbee.” FetchIT’s counsel told Shodogg that he had spoken to Siemonsma and that he was
“unwilling to disclose FetchITs discussions or intentions regarding Visbee at this time.” It was
not until August 18, 2017, after the termination, that FetchIT disclosed the fact that its contact with
Vizbee was limited to a single email.

                                                 53
had been Siemonsma’s e-mail, that no further communications with Vizbee would

take place, and that FetchIT turn over the e-mail and any other communications with

other potential infringers. FetchIT flatly refused.

      FetchIT’s response was that it was not required to disclose such

communications, and it refused to give assurances that communication with Vizbee

had ceased. In fact, FetchIT had not, and did not, have further communications with

Vizbee. The FetchIT parties now argue that the lack of further communication cured

their breach. However, FetchIT’s cryptic restraint cannot have cured the materially

significant threat posed to Shodogg, because FetchIT did not share the lack of further

communication with Shodogg. Shodogg was therefore justified in believing that

FetchIT may be in continued talks with Vizbee to sublicense Shodogg’s IP, which

was the materially significant threat. In fact, FetchIT alleged a right to continue to

deal with Vizbee, and made it appear as though it would continue to breach.

Moreover, by refusing to turn over its communication with Vizbee, and by implying

that there were multiple communications, FetchIT undercut any ability of Shodogg

to devise a strategy to negotiate with Vizbee. I find that as of the time of termination,

FetchIT had refused to cure the breach.




                                           54
        After more than fifteen days, Shodogg terminated the License Agreement on

August 11, 2017.238 Only after the termination did FetchIT attempt to provide the

necessary assurance that it had ceased with communication Vizbee. I find that

Shodogg gave FetchIT the contractually required cure period of fifteen days, FetchIT

did not cure its breach within this time, and Shodogg’s termination of the License

Agreement was therefore contractually proper.239

        B. FetchIT’s Breach of Contract Claim

        FetchIT’s breach of contract claim stems from Shodogg’s termination of the

License Agreement on August 11, 2017. As I have found above, that termination

was no breach. 240 The relief sought by the Plaintiffs is therefore denied.




238
    FetchIT was entitled to a fifteen day cure period after notice. The FetchIT parties in post-trial
briefing argue that Section 15.8 of the License Agreement governs notice. Under Section 15.8
notice is “deemed effective upon the earliest to occur of (i) actual delivery, . . . or (iv) 5 days after
dispatch by courier service.” JX 1 § 15.8. FetchIT’s legal counsel responded to Keller’s July 14,
2017 letter, which alleged breach and requested cure, on July 19, 2017. Clearly there was actual
delivery by at least July 19, from which August 11 is more than fifteen days. Shodogg also sent
Keller’s July 14 letter by courier to FetchIT on July 21, which according to Section 15.8 would
mean notice was effective by at least July 26, from which August 11 is still more than fifteen days.
See JX 70.
239
    To the extent FetchIT relies on the affirmative defenses of unclean hands, estoppel or breach
of contract excusing performance, including in relation to Shodogg’s termination of free technical
support, these defenses, to the extent not waived, are meritless.
240
    The Shodogg parties raise the affirmative defense of unclean hands in response to FetchIT’s
breach of contract claim. Given my decision, that defense is moot.

                                                  55
      C. Shodogg Has Not Shown Bad Faith

      Shodogg seeks its fees and costs in this litigation under the bad faith exception

to the American Rule. However, I find no bad faith, and I therefore reject Shodogg’s

request for fees.

                               III. CONCLUSION

      For the forgoing reasons, I find that the Defendants did not breach the License

Agreement. Rather, as the Defendants counterclaimed, the Plaintiffs breached the

License Agreement and the Defendants thereafter properly terminated the

Agreement.      The Defendants are entitled to declaratory judgment on the

counterclaim. The parties should provide an appropriate form of order.




                                         56